DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/15/2022.
Applicant has elected a species based on Figs. 16a and 16b.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be  shown in the Figures of the elected species must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 12 - the pump
Claims 11, 12 - sub- cooling coil operable to: . . . . . . . receive the third airflow and output the fourth airflow, the fourth airflow generated by transferring heat from the flow of refrigerant to the fourth airflow as the third airflow passes through the sub-cooling coil.   
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 12
Page 3, line 6, there is a lack of antecedent basis for “the alternate condenser”. 
Page 3 recites,
 “direct the flow of refrigerant to a primary condenser if the temperature of a dehumidified airflow output by the primary condenser does not exceed a pre-
determined set point monitored by the dehumidification system; . . . . . . . . and
direct the at least a portion of the flow of refrigerant back to the primary
condenser if the temperature of the dehumidified airflow is lower than the pre-
determined set point;”
The meaning of these two limitations, read together, is not clear.  The “does not exceed” encompasses temperatures at, and “lower than” below the set point.  Consequently, it is not clear whether the limitation in the first clause above, or the second clause, should take precedence when the temperature is below the set point.    
The same or at least similar issue exists in claim 12.
Claim 10
The claim recites, “at least one of passive and active metering devices operable to provide subdivided flow of refrigerant to at least one of the primary evaporator and the secondary evaporator.”  These terms are not discussed in the specification in connection with the Figures corresponding to the elected species.  Consequently, it is not clear what these terms mean, and it is also not clear if additional items should be added to the drawings. 
Claims 11, 12 
Claim 11 recites, . . . . .further comprising a sub- cooling coil operable to:
. . . . . . . receive the third airflow and output the fourth airflow, the fourth airflow generated by transferring heat from the flow of refrigerant to the fourth airflow as the third airflow passes through the sub-cooling coil.  This is not shown in the elected Figures, consequently, the claimed airflow arrangement is not clear.    
The same issue exists in claim 12.
Claims dependent upon those specifically discussed above are likewise rejected for incorporating the deficiencies of the parent claims.   

Regarding claims 11 and 12, the closest prior art or record is US 6,109,044 to Porter and US 2003/0196445 to Cho. 
Porter teaches a dehumidification system comprising:
a secondary evaporator operable to: (Porter, 56, Fig. 9, col. 2, 45-55)
receive an inlet airflow and output a first airflow, the first airflow comprising cooler air than the inlet airflow, the first airflow generated by transferring heat from the inlet airflow to the flow of refrigerant as the inlet airflow passes through the secondary evaporator; (see airflow arrow in Fig. 9)
a primary evaporator operable to: (54, Fig. 9, col. 2, 45-55),
receive the first airflow and output a second airflow, the second airflow comprising cooler air than the first airflow, the second airflow generated by transferring heat from the first airflow to the flow of refrigerant as the first airflow passes through the primary evaporator; (see airflow arrows in Fig. 9) 
a secondary condenser operable to: (58, Fig. 9, col. 2 line 65 to col. 3, line 5)
receive the flow of refrigerant from the secondary evaporator; and 
receive the second airflow and output a third airflow, the third airflow comprising warmer and less humid air than the second airflow, the third airflow generated by transferring heat from the flow of refrigerant to the third airflow as the second airflow passes through the secondary condenser; (see airflow arrows in Fig. 9)
Cho teaches, a system with primary and secondary metering devices (18, 54) compressor operable to: receive the flow of refrigerant from the primary evaporator. 
The art of record does not teach, a modulating valve operable to: receive the flow of refrigerant from the compressor; direct the flow of refrigerant to a primary condenser if the temperature of a dehumidified airflow output by the primary condenser does not exceed a pre- determined set point monitored by the dehumidification system; direct at least a portion of the flow of refrigerant to the alternate condenser and direct a remaining portion of the flow of refrigerant to the primary condenser if the temperature of the dehumidified airflow is greater than the pre-determined set point; and direct the at least a portion of the flow of refrigerant back to the primary condenser if the temperature of the dehumidified airflow is lower than the pre- determined set point;  the primary condenser operable to: receive the flow of refrigerant from the modulating valve if the temperature of the dehumidified airflow does not exceed the pre-determined set point;  in response to the temperature of the dehumidified airflow exceeding the pre- determined set point, receive the remaining portion of the flow of refrigerant; and receive a fourth airflow and output the dehumidified airflow, the dehumidified airflow generated by transferring heat from the refrigerant to the fourth airflow as the fourth airflow contacts the primary condenser; and the alternate condenser, wherein the alternate condenser is disposed in an external condenser unit, operable to: receive the at least a portion of the flow of refrigerant from the modulating valve if the temperature of the dehumidified airflow is greater than the pre-determined set point; and transfer heat away from the flow of refrigerant received by the modulating valve.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T CRENSHAW whose telephone number is (571)270-1550. The examiner can normally be reached M-F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JD Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763